Exhibit 10.1

 

AMENDMENT TO
CELLDEX THERAPEUTICS, INC.
2008 STOCK OPTION AND INCENTIVE PLAN
as amended and restated effective as of February 24, 2010

 

Dated: April 17, 2012

 

This Agreement amends the Celldex Therapeutics, Inc. 2008 Stock Option and
Incentive Plan, as previously amended and restated effective as of February 24,
2010 (the “Plan”). All capitalized terms not defined herein shall have the
meanings set forth in the Plan.

 

R E C I T A L S

 

WHEREAS, Section 18 of the Plan reserves to the Board of Directors (“Board”) of
Celldex Therapeutics, Inc. (the “Company”) the right to amend the Plan from time
to time; and

 

WHEREAS, the Board desires to further amend the Plan in the manner hereinafter
provided subject to approval by the Company’s stockholders.

 

NOW THEREFORE, the Plan is hereby amended as follows:

 

1.    Amendments.

 

1.1.  Section 3(a) of the Plan is amended and restated in its entirety as
follows:

 

“(a)    Stock Issuable.    The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 7,400,000 shares, subject to
adjustment as provided in Section 3(b); provided that not more than 375,000
shares shall be issued in the form of Unrestricted Stock Awards, Restricted
Stock Awards, Deferred Stock Awards or Performance Share Awards. For purposes of
this limitation, the shares of Stock underlying the Awards granted under the
Plan that are forfeited, canceled or otherwise terminated (other than by
exercise) shall be added back to the shares of Stock available for issuance
under the Plan. Subject to such overall limitations, shares of Stock may be
issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options or Stock Appreciation Rights with respect
to no more than 333,333 shares of Stock may be granted to any one individual
grantee during any one calendar year period. The shares available for issuance
under the Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company.”

 

1.2.  Section 18 of the Plan is amended and restated in its entirety as follows:

 

“SECTION 18.  AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall (a) adversely affect rights under any outstanding Award without the
holder’s consent or (b) except as provided in Section 3(b) or 3(c), without the
prior approval of the Company’s stockholders, (1) reduce the exercise price of
or otherwise reprice, including through replacement grants, any outstanding
Stock Option or Stock Appreciation Right or (2) cancel in exchange for, or
otherwise exchange for, cash or other securities any outstanding Stock Option or
Stock Appreciation Right with an exercise price at or above the then-current
Fair Market Value of the Stock. To the extent required under the rules of any
securities exchange or market system on which the Stock is listed, to the extent
determined by the Administrator to be required by the Code to ensure that
Incentive Stock Options granted under the Plan are qualified under Section 422
of the Code or to ensure that compensation earned under Awards qualifies as
performance-based compensation under Section 162(m) of the Code, Plan amendments
shall be subject to approval by the Company stockholders entitled to vote at a
meeting of

 

--------------------------------------------------------------------------------


 

stockholders. Nothing in this Section 18 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(c).”

 

1.    No Other Changes.    Except as set forth herein, the Plan shall remain in
full force and effect without modification

 

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of the Company,
has executed this Amendment as of the date first above written as evidence of
its adoption by the Company.

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

By:

/s/ AVERY W. CATLIN

 

 

Name: Avery W. Catlin

 

 

Title: SVP and CFO

 

2

--------------------------------------------------------------------------------